Citation Nr: 0840111	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The veteran expressed a desire for a videoconference hearing 
before a Board member on his September 2005 substantive 
appeal.  By letter dated in January 2006, the veteran's 
accredited representative withdrew his hearing request.  See 
VA Form 21-4138 received January 12, 2006.  Correspondence 
was received from the veteran in June 2007 in which he 
indicated that such correspondence was, in part, a "Request 
for Video Hearing."  Although it appears that the veteran 
was scheduled for a videoconference hearing in March 2008, 
there is no indication in the claims folder that he was 
notified of the date, time, and place of this hearing.  
Moreover, the veteran's accredited representative notes the 
veteran's June 2007 hearing request in the November 2008 
Informal Brief of Appellant, thereby suggesting that his 
accredited representative was unaware of any hearing in March 
2008 .  

In light of such circumstances, the Board concludes that 
there is an outstanding request for a videoconference hearing 
before the Board.  As such hearing has not yet been 
conducted, this matter should be REMANDED to schedule the 
veteran for a videoconference hearing.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing per his June 2007 request.  
Appropriate notification should be given 
to the appellant and his representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




